Concurring and Dissenting Opinion by
Mr. Chibe Justice Jones :
Since the Court in 1971 committed the appellant, Mr. DiEmilio, and considered his transfer request under the terms of the Act of March 31, 1860, P. L. 427, §66, as amended, 19 P.S. §1351, and not under the terms of the Mental Health and Mental Retardation Act of October 20, 1966, Spec. Sess. No. 3, P. L. 96, art. I, §101 et seq., 50 P.S. §4101 et seq., the question should have been whether both the commitment and refusal of transfer were improper because Section 1351 of the Act of 1860 was repealed by Section 701(b) of the Act of 1966, as inconsistent with the later Act. Both Acts provide for defendants found not guilty by reason of insanity. The inconsistency concerns the role of the court in the commitment and transfer process.
The majority opinion holds that as to transfers the Act of 1860 is expressly repealed and replaced by the *184Act of 1966. The opinion, however, seems to be concerned with both commitments of individuals found not guilty by reason of insanity and transfer of those individuals once committed. Therefore, the majority opinion is somewhat unclear as to whether both Section 1351 commitments and transfers are invalid. Assuming Section 1351 is invalid, the majority opinion fails to discuss Section 406 commitments under the Act of 1966, of those individuals acquitted by reason of insanity. Briefs were filed by the appellant, the District Attorney of Delaware County and the State Attorney General. All three briefs discuss both the commitment and transfer of Mr. DiEmilio.
Commitment
Section 1351 of the Act of 1860 states that after an individual has been acquitted because of insanity the court has the power to keep an individual in “strict custody, in such place and in such manner as to the said court shall seem fit.” Section 413 of the Act of 1966 states: “Whenever any person charged with any crime is acquitted on the ground of insanity... the court may direct the Attorney for the Commonwealth to act as petitioner to initiate commitment proceedings under section 406.” Section 406 outlines the procedure to be followed before an individual can be committed, whereas Section 1351 gives the court the power to commit someone but does not require specific procedures, as outlined in Section 406, i.e., petition, hearing, examination and order of commitment. The plain meaning of Section 413 of the Act of 1966 is that after acquittal by reason of insanity the court may or may not direct the Attorney for the Commonwealth to initiate commitment proceedings, but if it so directs the Attorney, it must be to initiate a commitment proceeding under Section 406. As to commitments, Section 1351 of the *185Act of 1860 is repealed by the Act of 1966 and, therefore, Mr. DiEmilio should be recommitted under Section 406 of the Act of 1966.
Section 406, however, is a general commitment statute and fails to provide specifically for commitment of individuals previously found not guilty by reason of insanity. That is, it fails to recognize the possible dangerous tendencies of such individuals. Section 1351 provided that individuals acquitted by reason of insanity would be kept in “strict custody.” Admittedly, not all such individuals would require such detention. But it is erroneous to say that all such individuals would not require such detention. Therefore, even though the Act of 1966 supersedes the Act of 1860, Section 406 must be read with this in mind and the committing court must still be able to commit an individual acquitted of a crime by reason of insanity to a maximum security institution.
The proposed reading of Section 406 would not violate the Equal Protection Clause. The Equal Protection Clause is not violated where reasonable classifications exist to justify separate treatment. To apply Section 406 to ordinary civil commitments and those civil commitments resulting from the individual’s acquittal because of insanity affords both the same procedural safeguards. That those acquitted of a crime because of insanity may be more readily sent to maximum security institutions is the only possible difference in the application of Section 406 to either case. Baxstrom v. Herold, 383 U.S. 107 (1966), would not prohibit such a difference. The petitioner in Baxstrom was committed at the end of his penal sentence without a judicial determination that he was dangerously mentally ill. He was committed under a statutory procedure by which a person could be civilly committed at the end of his penal sentence without the review available to *186all. others civilly committed. Applying Section 406 to the instant case, appellant was afforded a judicial determination on his mental state and by standards identical to those committed who are noncriminal mentally disturbed. The Court in Bawstrom said: “Classification of mentally ill persons as either insane or dangerously insane of course may be a reasonable distinction for purposes of determining the type of custodial or medical care to be given. . . .” 383 U.S. at 111.
Tranfers Between Facilities
Section 1351 of the Act of 1860 further states that the court shall have the power to order that the individual remain in “strict custody ... so long as such person shall continue to be of unsound mind.” If committed under the Act of 1966, according to Section 416 the individual may be transferred from one facility to another without court approval. (The Legislature in the Act of 1966 specifically provided for court approval in certain transfer situations, i.e., §416 (d).) As to transfers between facilities, Section 1351 of the Act of 1860 is also inconsistent with the Act of 1966 and thus repealed. Therefore, Mr. DiEmilio could be transferred according to Section 416 of the Act of 1966 without court approval “upon application by the director of any state operated facility” to the Department of Public Welfare. However, since I would direct the lower court to recommit Mr. DiEmilio under Section 406 of the Act of 1966 his transfer request should be postponed until it is determined where he will be recommitted.
There is no case law under the Act of 1966 on these issues. Commonwealth v. Jenkins, 21 Pa. D. & C. 2d 413, 419 (1960), decided under the Mental Health Act of 1951, said that the Act of 1951 did not repeal the Act of 1860. Jenkins, however, dealt with an inconsisten*187cy between two sections of the Act of 1951 and not with the inconsistency between the Act of 1951 and the Act of 1860. The Act of 1966 specifically repeals the Act of 1951. 50 P.S. §4701 (a).
It is interesting to note that the lower court judge refused to grant habeas corpus for the transfer of Mr. DiEmilio because he was to be transferred to Haverford Hospital Haverford had taken Mr. DiEmilio on a voluntary commitment in January 1970 and released him in February 1970, with the same diagnosis presently given to justify his transfer from a maximum security institution. In March of 1970 he killed his wife.
The majority opinion also states that the Act of 1966 is concerned with affording the individual committed procedural safeguards. What procedural safeguards are available if the court’s role is terminated in this type of transfer case and all discretion is left with the medical personnel? Suppose the situation were reversed : Mr. DiEmilio being acquitted because of insanity for a lesser offense and committed under the Act of 1966 to a standard State mental facility such as Haverford. Would this Court uphold his transfer to a maximum security institution on the recommendation of the director of the standard State mental facility without court approval?